                      Case 21-03842                    Doc 2         Filed 03/24/21 Entered 03/24/21 22:39:34                                      Desc Main
                                                                        Document    Page 1 of 2

 Fill in this information to identify the case:
 Debtor name COMFORT CARE, LLC.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                Revolving Charge                                                                                         $31,014.15
 P.O. Box 650448                                                 Card
 Dallas, TX 75265
 American Express                                                Revolving Charge                                                                                         $15,568.99
 P.O. Box 650448                                                 Card
 Dallas, TX 75265
 Bank of America                                                 Phone Bill                                                                                               $14,826.07
 P.O. Box 982230
 El Paso, TX 79998
 CBE Group                                                       Alleged Medicare       Disputed                                                                          $46,700.22
 1309 Tech Parkway                                               Overpay
 Cedar Falls, IA
 50613
 Charlsetta Johnson                                              Pay Roll Earnings                                                                                        $22,100.00
 100 N. Ohio
 POB 67
 Ullin, IL 62992
 Christian Davis                                                 Pay Roll Earnings                                                                                        $68,500.00
 9427 S Calumet
 Chicago, IL 60619
 Citi Bank                                                       Revolving Charge                                                                                           $7,841.00
 P.O. Box 9001030                                                Card
 Louisville, KY 40290
 Cook County                                                     First Installment                                                                                        $29,690.85
 Treasurer's Office                                              2018 thru First
 118 N Clark                                                     Installment 2020
 Suite 112                                                       Real Estsate
 Chicago, IL 60602                                               Taxes
 Distinctive Threrapy                                                                                                                                                     $15,000.00
 Services
 126 Circle Ridge
 Drive
 Willowbrook, IL
 60527




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-03842                    Doc 2         Filed 03/24/21 Entered 03/24/21 22:39:34                                      Desc Main
                                                                        Document    Page 2 of 2


 Debtor    COMFORT CARE, LLC.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                                2014 Income                                                                                              $14,000.00
 Service                                                         Taxes
 P.O. Box 7346
 Philadelphia, PA
 19101
 Invigor 8 Therapy                                               Service Vendor                                                                                           $22,800.00
 16430 Christopher
 Dr.
 Lemont, IL 60439
 Medicare                                                        Alleged Medicare       Disputed                                                                      $3,722,472.00
 2300 Springfield Dr                                             Overpay
 Camden, SC 29020
 Mohamed Elsyed                                                  Service Vendor                                                                                             $8,400.00
 14200 S. 88th Ave.
 Orland Park, IL
 60462
 SBA PPP                                                         EOID: COVID -19                                                                                        $150,000.00
 409 3rd St S.W.                                                 Asst
 Washington, DC
 20416
 SBA PPP                                                         Debtor anticipates                                                                                       $97,714.00
 409 3rd St S.W.                                                 loan will be
 Washington, DC                                                  foregiven under
 20416                                                           COVID-19 Rules
 Trina Brumfield                                                 Pay Roll Earnings                                                                                          $8,440.00
 8739 S. Hermitage
 Chicago, IL 60620
 U.S. Treasury                                                   Alleged Medicare       Disputed                                                                        $122,800.00
 1500 Pennsylvania                                               Overpay
 Ave., NW
 Washington, DC
 20220
 United Fedelithy                                                                                                    $92,936.60                        $0.00              $92,936.60
 Mortgage
 1701 W. 87th Street
 Chicago, IL 60620
 United Fedelity                                                 SBA PPP Loan                                                                                             $97,917.00
 (SBA)

 United Fidelity                                                 Equity Line                                         $32,049.98                        $0.00              $32,049.98
 Mortage
 1701 W. 87th Street
 Chicago, IL 60620




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
